Citation Nr: 1300986	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right foot.

2.  Entitlement to service connection for osteoarthritis of the left foot, excluding the left great toe.

3.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left great toe. 


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation






ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran expressed disagreement in October 2009 to denial of a claim of service connection for a left foot bunionectomy and service connection for a right Achilles tendon disorder.  The RO granted service connection for residuals of a left foot bunionectomy and residuals of a right Achilles tendon repair in a rating decision dated in December 2011.  As the Veteran has not initiated an appeal the ratings for those disabilities, they have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from January 7, 2011, to file a notice of disagreement to initiate an appeal of the initial ratings for the service connected disabilities of residuals of a left foot bunionectomy and residuals of a right Achilles tendon repair.

The issues of service connection for arthritis of the right foot and arthritis of the left foot, excluding the left great toe, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's left toe disability (degenerative joint disease of the left great toe) has been manifested by no more than mild pain and functional impairment, with degenerative arthritic changes affecting the metatarsophalangeal joint of the left great toe.   

2.  The Veteran is already in receipt of a 10 percent rating based upon residuals of a left bunionectomy, which are functionally equivalent to severe hallux valgus approximating amputation of the left great toe.


CONCLUSION OF LAW

The criteria for an initial compensable rating for degenerative joint disease of the left great toe, separate from the 10 percent evaluation the Veteran has already received for residuals of his left bunionectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, .4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5280, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in December 2007.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for osteoarthritis.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in July 2008 and July 2010.

The above VA examinations each included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that those VA examinations are adequate for rating purposes.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, it is unnecessary to remand for a new examination in this instance.

Similarly, it is unnecessary to remand for a hearing before a Decision Review Officer or a Veterans Law Judge as the Veteran has not requested such a hearing.  

Finally, as the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

II.  Initial Increased Rating

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged rating," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206 -07.

Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Throughout the pendency of this appeal, the Veteran's service-connected left toe disability has been rated under Diagnostic Code 5010 (traumatic arthritis), which subscribes to the criteria contained in Diagnostic Code 5003 (osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's left toe disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board finds that Diagnostic Code 5284 (other injuries of the foot) is also for application in light of the Veteran's complaints of miscellaneous left foot symptoms underlying his service-connected disability.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Conversely, the Board finds that none of the other diagnostic codes pertaining to the foot are applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Codes 5076-5083.  Indeed, the Veteran has already been assigned a separate 10 percent rating under Diagnostic Code 5280 (hallux valgus) for residuals of his recent left foot surgery (bunionectomy).  As noted in the December 2011 rating decision, the RO determined that those surgery residuals most closely resembled severe hallux valgus that was equivalent to amputation of the great left toe.  Based on that finding, the RO awarded the Veteran a 10 percent evaluation, which is the highest rating available under Diagnostic Code 5280.  As such, for the Board to assign additional compensation pursuant to that rating code for symptoms affecting the same body part - i.e., the great left toe -- would amount to impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Moreover, the Veteran has not alleged, and the record does not otherwise show, that his service-connected disability encompasses symptoms of pes planus (5076), weak foot (5077), claw foot (5078), metatarsalgia (5079), hallux rigidus (5081), hammer toes (5082), or malunion or nonunion of the tarsal or metatarsal bones (5083).  Therefore, the diagnostic codes contemplating those disorders are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5077, 5078, 5079, 5081, 5082, 5083.  Furthermore, none of the lay and clinical evidence submitted in connection with this appeal indicates that the Veteran's left toe disability is ratable under any of the other musculoskeletal codes or any of diagnostic criteria outside the purview of 38 C.F.R. § 4.71a.  Accordingly, the Board finds that all of the schedular rating criteria pertinent to the Veteran's claim are effectively encompassed in Diagnostic Codes 5003, 5010, and 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284.  

As discussed previously, Diagnostic Code 5010 directs that the evaluation of traumatic arthritis be conducted under Diagnostic Code 5003.  This rating code, in turn, states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2012). 

Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  The criterion for a 20 percent rating is a moderately severe foot injury.  The criterion for a 30 percent rating, the maximum schedular rating under Diagnostic Code 5284, is a severe foot injury.

Facts

In July 2008, the Veteran was provided a VA examination, but the history focused on his claim for residuals from left foot toenail surgery.  The Veteran was asymptomatic including pain and there was no functional impairment.  The left foot upon examination did not exhibit any painful motion, tenderness, weakness, edema, atrophy, or disturbed circulation.  Gait was within normal limits.  There was no limitation with standing or walking.  The examiner stated the Veteran did not require any type of support with his shoes.  The Veteran did report pain bilaterally in the first metatarsal heads.  An X-ray revealed mild degenerative joint disease in the metatarsophalangeal joint of the left great toe.  The X-ray was otherwise negative.

In his notice of disagreement, the Veteran submitted evidence that he has been wearing orthotics since September 1982 while he was in service.  He also submitted pictures of the orthotics currently used.  He stated his gait length has become shortened due to his feet problems.  He submitted a picture demonstrating that he does not lift his left great toe as high as he is able to lift the right great toe.  

In a VA examination in July 2010, the Veteran reported pain in the left great toe and surroundings which is a constant squeezing, burning, oppressing type pain.  He rated the pain as a 3 out of 10 and stressed that it was prone to exacerbation through physical activity and ameliorated with rest.  He also stated that he could function without medication.  At rest, he experienced pain, stiffness, and swelling, but no weakness or fatigue.  While standing or walking, he had pain, stiffness, and swelling, fatigue, but no weakness.  The only treatment had been a bunionectomy. For that, the Veteran reported he still has pain and swelling.  The treatment was pain relievers, padding, and support for the great toes.  As for functional impairment, he had decreased mobility, speed of his walk, and a decreased ability to stand for long periods.  Upon examination, it was noted the Veteran limps due to pain in the left great toe.  There were no signs of abnormal weight bearing, breakdown, callosities or unusual shoe wear pattern.  The left foot revealed tenderness but no painful motion, weakness, edema, atrophy, disturbed circulation, atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  The examiner stated there was no change in the diagnosis.

Analysis

The findings from the above VA examinations have not approximated the criteria for a compensable (10 percent) rating under Diagnostic Code 5284.  Moreover, at no time throughout the pendency of this appeal has the Veteran's left toe disability been manifested by symptoms of moderate foot impairment, even considering functional loss due to painful motion or other symptoms of pain, weakness, excess fatigability, swelling, deformity, or atrophy on repetitive motion.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59.  On the contrary, the clinicians who have examined the Veteran have all concurred that this disability is productive of no more than mild impairment for which a noncompensable rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Next, the Board finds that a zero percent rating is also warranted under the diagnostic codes governing arthritis.  In making this determination, the Board is mindful of the July 2008 VA examiner's X-ray finding of mild degenerative changes affecting the metatarsophalangeal joint of the Veteran's left great toe.  Nevertheless, the Board observes that such evidence of arthritis affecting a single joint is insufficient to entitle the Veteran to a compensable rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, that code requires arthritis of at least two major or minor joints to be shown on X-ray before a compensable rating may be assigned.  

Even assuming, without conceding, that the Veteran's left toe disability were productive of arthritis that involved multiple joints and was demonstrable on X-ray, he still would not qualify for a higher rating under Diagnostic Code 5003.  That is because he has not presented evidence of limitation of motion that is not otherwise contemplated by the Rating Schedule.  On the contrary, while the Veteran has complained of painful ambulation and ensuing walking limitations, which necessitate the use of orthopedic shoes and orthotic appliances, such symptoms are effectively encompassed in the 10 percent rating awarded for his left foot bunionectomy.  The criteria used to evaluate that condition under Diagnostic Code 5280 (hallux valgus) expressly account for the limitation of motion that the Veteran currently experiences in  his left great toe.  Therefore, he is precluded from receiving additional compensation for that particular symptom under the arthritis codes.  Indeed, to grant such a benefit would not only contradict the language of the codes themselves but would also violate the rule against pyramiding. See 38 C.F.R. § 4.14; Esteban, supra.

In any event, the Board observes that, to the extent the Veteran may experience arthritis or related symptoms in his left foot for which he is not yet adequately compensated, he will have the opportunity to submit evidence showing that a higher rating is warranted pursuant to the terms of the remand, below.  Consequently, it would be premature for the Board to consider what, if any, higher rating to assign for such symptoms until after that new evidence has been received and considered by the agency of original jurisdiction.

For the foregoing reasons, the Board finds that the evidence now of record is insufficient to support a higher evaluation for the Veteran's left toe disability under the VA Rating Schedule.  38 C.F.R. Part 4 (2012).  However, the Board's analysis does not end here as it must now consider whether consideration of a higher rating is warranted on an extraschedular basis.  

VA's governing regulations provide for exceptional cases in which the schedular evaluations are found to be inadequate.  In such instances, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph extraschedular evaluations commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities at issue.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as frequent periods of hospitalization or marked interference with employment so as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the Veteran's assertions that his service-connected left toe disability is productive of significant functional impairment.  However, he has not expressly contended, and the record does not otherwise show, that this service-connected disability has resulted in frequent hospitalizations or marked occupational interference beyond that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Indeed, this is especially the case with respect to the musculoskeletal rating codes, detailed above, which expressly contemplate functional impairment as a factor in the assignment of a schedular evaluation.  38 C.F.R. § 4.84(a).

Accordingly, the Board finds that any degree of impairment associated with the Veteran's left toe disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

In making these determinations, the Board is sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his left toe disability warrants a higher rating, either on a schedular or extraschedular basis.  Moreover, the Board recognizes that the Veteran is competent to report musculoskeletal symptoms, such as pain and weakness in his great left toe, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers the Veteran's contentions to be credible in the absence of any evidence to the contrary. Caluza v. Brown, 7 Vet. App. 498, (1995).  Nevertheless, the Board observes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable schedular or extraschedular rating criteria. Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, his contentions, standing alone, are insufficient to refute the probative assessments of the VA examiners upon which the Board has relied in determining the most appropriate rating for the Veteran's left toe disability.

In sum, the weight of the competent and credible evidence shows that the Veteran's service-connected left toe disability neither meets the criteria for a compensable schedular rating nor warrants referral for a higher evaluation on an extraschedular basis.  Moreover, while consideration has been given to staged ratings, the evidence of record does not establish that a higher evaluation has been warranted at any point since the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is therefore against the Veteran's claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial compensable rating for degenerative joint disease of the left great toe is denied.


REMAND

In his original claims for service connection filed in October 2007, the Veteran complained of osteoarthritis in both feet, an Achilles tendon disorder of the right foot, Morton's neuroma surgery of the right foot, toenail surgery on the left foot, and a bunionectomy without specifying which foot.  

In its rating decision in September 2008, the RO combined all claims for left feet disabilities and granted service connection for degenerative joint disease of the left great toe.  In the body of the decision, it specifically denied service connection for the toenail surgery and the bunionectomy.  It also combined all claims involving the right foot and granted service connection for excision of the neuroma.  In the body of the decision, it denied service connection for a right tendon disability and for a right hallux valgus procedure as well as osteoarthritis.  

After review of the Veteran's notice of disagreement, and the attachments, the Board views the Veteran expressing dissatisfaction that the RO did not grant service connection for right foot arthritis, left foot bunionectomy, residuals of a right Achilles tendon repair, and arthritis of the left foot.  

The Veteran expressed agreement with the decision for the rating residuals for service connected excision for Morton's neuroma of the right foot.  Thus, even though the RO certified that issue to the Board, the effect is the same as if the Veteran had decided to withdraw the appeal before the Board issue a decision and therefore the issue is not before the Board.  See 38 C.F.R. § 20.204.  

Similarly, the Veteran's notice of disagreement did not mention the claim for service connection for recurrent toenail infections of the left great toe and, thus, it appears that he is not appealing denial of that claim.

As noted above, the RO subsequently granted service connection for residuals of a left foot bunionectomy and residuals of a right Achilles tendon repair in a rating decision dated in December 2011.  It appears that the RO still combined the right Achilles tendon repair and arthritis of the foot even though the Veteran filed a separate claim for arthritis of the foot.  Further, the October 2009 notice of disagreement indicated the Veteran was still seeking service connection for arthritis of the right foot even though he mentioned both arthritis and the right Achilles tendon disability in the same sentence stating he disagreed with the rating decision denying service connection for both.  Thus, the Board understands the Veteran to be making a service connection claim for right foot arthritis that is distinct from his claim for a right Achilles tendon, in effect contending that not only should the right Achilles tendon disability be service connected, but arthritis of the right foot should be service connected as well.  

While service connection for the left great toe has been service connected, the Board understands the Veteran is expressing disagreement that the rest of the left foot has not also been service connected for arthritis.

In sum, the Board finds that the Veteran filed two separate claims of service connection for the right foot and service connection for arthritis of the left foot and has expressed dissatisfaction that service connection has been denied for each claim, regardless of the other disabilities of the feet that have been service connected.  

As the RO has not had the opportunity to issue a statement of the case addressing these claims, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a statement of the case on the issues of service connection for arthritis of the right and left feet, excluding the great left toe.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


